DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13, 23, 24, 28 and 29 of US Patent No. 10,635,590 (hereafter ‘590) contains every element of claims 30, 31, 43 and 44 of the instant application and as such anticipates claims 30, 31, 43 and 44 of the instant application.
As per claim 30, claims 12, 13, 28 and 29 of ‘590 anticipate every limitation of claim 30 of the instant application.
As per claim 31, claims 12 and 28 of ‘590 anticipate every limitation of claim 31 of the instant application.
As per claim 43, claims 12, 13, 23, 24, 28 and 29 of ‘590 anticipate every limitation of claim 43 of the instant application.
As per claim 44, claims 12, 23 and 28 of ‘590 anticipate every limitation of claim 44 of the instant application.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-31, 34-36, 38-41, 43-44, 47-49 and 51-54 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Steely, JR et al. (US 2011/0145501) (hereafter Steely).
As per claims 30 and 43, Steely teaches an apparatus comprising: 
a first core comprising a first private cache;
a plurality of cores other than the first core, each of the plurality of cores comprising a respective private cache;
a set of counters to track accesses of a subset of a plurality of cache lines stored in the first private cache (fig. 4, 430 and 435), each counter corresponds to a respective one of the plurality of cores (as illustrated in fig. 3; also see [0035]) and tracks a number of accesses to the subset of cache lines made by the corresponding core ([0041] describes incrementing accesses to cache lines); 
target core determination circuitry to determine, from the plurality of cores, one or more target cores based on one or more counter values tracked by the set of counters ([0049], demonstrates determining the core/cache based on one more counter values); and 
enablement circuitry to, responsive to determining the one or more target cores, enable a cache line push operation to push at least one of the plurality of cache lines not in the subset from the first private cache to the private cache of the one or more target cores (fig. 5, 565).
As per claims 31 and 44, Steely teaches wherein for each access to the cache lines in the subset, the counter corresponding to the core that made the access is incremented ([0041]).
As per claims 34 and 47, Steely teaches wherein the cache lines in the subset are not to be pushed to the private cache of the one or more target cores (fig. 5, 565 wherein during this step, no demotion occurs).
As per claims 35 and 48, Steely teaches wherein an occurrence of one or more triggering events is to cause the target core determination circuitry to determine the one or more target cores (fig. 5, 545 wherein the event is a miss with RHC > threshold).
As per claims 36 and 49, Steely teaches wherein the apparatus further comprises a detection counter to track a total number of the accesses to the cache lines in the subset (fig. 3, 430), and wherein the one or	 more triggering events comprise the total number of the accesses tracked by the detection counter reaching a maximum threshold (fig. 5, 545 demonstrating the threshold).
As per claims 38 and 51, Steely teaches wherein the one or more triggering events comprise a counter value of any one of the counters in the set of counters reaching an individual maximum threshold (fig. 5, 545, wherein the threshold is a max when demotion is performed).
As per claims 39 and 52, Steely teaches wherein the one or more triggering events comprise a counter value of any one of the counters in the set of counters reaching an individual minimum threshold (fig. 5, 545, wherein the threshold is a min with respect to spilling).
As per claims 40 and 53, Steely teaches wherein upon the occurrence of one or more triggering events, the target core determination circuitry is to determine a subset of counters from the set of counters, each counter in the subset having a counter value within a specific range, and wherein a subset of the plurality of cores which corresponds to the subset of counters is selected by the target core determination circuitry as the target cores ([0049], demonstrates determining the core/cache based on one more counter values).
As per claims 41 and 54, Steely teaches wherein when there is only one target core, the at least one of the plurality of cache lines is pushed to the private cache of the target core via direct cache-to-cache transfer or via prefetch hints provided to a prefetcher of the one or more target core ([0025] describes how cache lines are directly sent from source to target).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steely as applied to claims 35 and 48 above, and further in view of Schuttenberg et al. (US 9,141,543) (hereafter Schuttenberg).
As per claims 37 and 50, Steely teaches all the limitations of claims 35 and 48.  Steely does not explicitly teach wherein the apparatus further comprises a timer, and the one or more triggering events comprise an expiration of the timer (col. 9, lines 10-line 30).
However, Schuttenberg teaches wherein the apparatus further comprises a timer, and the one or more triggering events comprise an expiration of the timer (col. 9, lines 10-line 30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the timer of Schuttenberg with the apparatus of Steely because it provides an efficient means of writing data to main memory that produces the savings in time and power (col. 4, lines 40-45).
Claims 42 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steely as applied to claims 40 and 53 above, and further in view of Wang et al. (US 2005/0027941) (hereafter Wang).
As per claims 42 and 55, Steely teaches all the limitations of claims 40 and 53.  Steely does not explicitly teach wherein when there is more than one target core, the at least one of the plurality of cache lines is multi-casted to each of the target cores.
However, Wang teaches wherein when there is more than one target core, the at least one of the plurality of cache lines is multi-casted to each of the target cores ([0037]).
It would been obvious before the effective filing date of the claimed invention to have combined the multi-casting of Wang with the system of Steely because it minimizes stalls by provides for private cache warmup of helper cores ([0046]).      
Response to Arguments
With respect to the Double Patenting rejection, in light of Applicant’s arguments, the Examiner has maintained the rejection.
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Applicant submits that the cited prior art does not teach “a set of counters to track access to a subset of a plurality of cache lines stored in the first private cache, each counter corresponds to a respective one of the plurality of cores and tracks a number of accesses to the subset of cache lines made by the corresponding core.”  Applicant’s states that the reason the prior art does not teach this limitation is because the claims have been amended to recite a plurality of cores in addition to the source core.
It is first important to address Applicant’s argument that the prior art does not teach a plurality of cores in addition to the source core.  Examiner respectfully directs Applicant’s attention to the Examiner’s remarks in the Final Action dated February 24, 2022.  In anticipation of Applicant’s amendments to include more than two cores, Examiner stated that Steely teaches wherein the processor includes more than two cores, i.e. any number of cores (Final Action, page 8).  For example, Steely discusses how a physical processor typically refers to an integrated circuit, which potentially includes any number of processing elements, such as cores or hardware threads ([0014]).  Figure 3 illustrates an embodiment of a processor including a usefulness predictor mechanism and a cache spill predictor mechanism with four cores ([0035]).  Steely also discusses an embodiment where there are eight cores, each with private caches ([0036]).  While fig. 1 illustrates an example of only 2 cores, Steely teaches embodiments where there are more than 2 cores and further states that particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments ([0062]). 
Turning to the limitation in question, Applicant states that Steely does not teach “a set of counters to track access to a subset of a plurality of cache lines stored in the first private cache, each counter corresponds to a respective one of the plurality of cores and tracks a number of accesses to the subset of cache lines made by the corresponding core.”
Steely teaches how remote hit counters are used to track the remote hits to cache lines of an associated cache.  Steely describes an embodiment wherein there are two cores ([0016], fig. 1; noting Steely also describes how there can be any number of cores).  The table of counters track the number of remote hits associated with cache lines ([0046]).  These remote hits would correspond to one (i.e. the remote core) of the cores accessing the cache line.  While it is acknowledged that the embodiment being cited to in the prior art only discloses two cores, Steely also teaches how this concept can be extended to or included in embodiments having more than two cores.  As a result, this limitation is taught by the cited prior art. For at least these reasons, the rejection has been maintained.  
                        
Allowable Subject Matter
Claims 32 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim                           

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139